— On the court’s own motion, the matter is referred to the Honorable Charles Margett, a former Associate Justice of this court, c/o Kooper*632smith, Feigenbaum & Potruch, 3000 Marcus Avenue, Lake Success, New York 11042, as Special Referee to hear and report on the following issue:
In the event a preliminary injunction were to be granted to the plaintiffs, what sum should be fixed as the limit of their liability pursuant to CPLR 2512, in order to adequately secure the defendants against all damages and costs which they might sustain by reason of the preliminary injunction if it were finally determined in the action that the plaintiffs were not entitled to an injunction? (See, City of Yonkers v Federal Sugar Refining Co., 221 NY 206.)
The hearing before the Special Referee shall be held forthwith and the Special Referee shall file his report with the clerk of this court with all deliberate speed. Gibbons, J. P., Weinstein, Lawrence and Fiber, JJ., concur.